Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Summary
This is the Non-Final Office action based on the 17/345466 DIV to 14/383160(allowed) application filed 06/11/2021.  
Claims 21-22 are pending and have fully been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging system,” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In the instant application PGPUB, paragraphs 0011, applicant describes the imaging system as an optical imaging system, a microscope, or photo spectrometer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
More claim interpretation:
The instantly claimed device (reagent analyzer) falls in the statutory category of invention of an apparatus. Therefore, only appropriately claimed structures carry patentable weight.
For instant Claims 21-22, the only two structures claimed are 1. An imaging system as interpreted under 112 f.; and 2. A processor.
Currently- Claims 21-22 also include much functional language and intended use for the claimed device/structures including: 
That the imaging system is “configured to capture a first image indicative of a reflectance value of a dry reagent pad positioned at a first read position in the field of view, capture a second image indicative of a reflectance value of the dry reagent pad positioned at a second read position in the field of view, and to transmit the first and second image, the first and second images having regions with pixel values depicting the dry reagent pad,” 
and that the processor functions, “receiving the first and second images, the processor determining a positional calibration factor for the second read position based on differences in pixel values of regions within the first and second image
depicting the reagent pad,” and also,
“determines a first red component signal, a first green component signal, and a first blue component signal of the first signal, and a second red component signal, a second green component signal, and a second blue component signal of the second signal,
and to determine a red, green, and blue component positional calibration factors for the second read position.”
As currently claimed, the parts in quotation are all considered intended use for the claimed structures of an imaging system as interpreted under 112 f, and the claimed processor.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.  Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PUGIA in US 20100239137 in view of IMURA in US 20090116026.

With respect to Claim 21, PUGIA et al. teach of a system/device for reading an assay includes a camera (an optical imaging system with a field of view) and a processor.  The assay is used as a test for the presence or absence of a reaction between a sample and a reagent. The assay is defined by a test area and a background area. The camera simultaneously captures a two-dimensional image of the test area and the background area.  The processor determines a first color response from the background area and a second color response from the test area. The processor then calibrates the second color response according to the first color response and generates a result of the test according to the second color response. The system may also include a uniform field illuminator that provides a substantially uniform level of illumination across the assay (abstract).  PUGIA et al. further teaches of using a sample and a dry reagent (paragraph 0009, 0028), and in addition to that, using IR calibration (paragraph 0014), and a processor to calculate the calibration color response (paragraph 0034-0035).  In addition to that, PUGIA et al. teach of using a first and second position for reacted areas and of positioning the dry reagent pad in the field of view (paragraph 0022, 0041, & 0043).  In addition to that, PUGIA et al. teach of illumination with an LED source (paragraph 0039), and of detecting reference optical signals from the image indicative of reflectance values (paragraph 0047-0049).  Though not needed for the instant claims through broadest reasonable claim interpretation of the claimed processor being general purpose since it is not claimed as programmed in a particular manner—since it is understood that applicant intends to claim programming of the instantly claimed processor, IMURA is used below to teach of the use of a calibration factor which PUGIA does not teach—in interest of compact prosecution.
		IMURA et al. teach of a reflection characteristic measuring apparatus capable of scanning a specimen surface of a sheet specimen at a high speed is provided. The reflection characteristic measuring apparatus includes a group of illuminating and light-receiving systems for directing illuminating light onto the specimen surface of the sheet specimen held by a specimen holding roller pair and for receiving reflected light from the specimen surface. The illuminating and light-receiving systems measure a spectral characteristic of the received reflected light. The illuminating and light-receiving systems are disposed over one-dimensional arrays of color samples which extend in the longitudinal direction of the sheet specimen, and scan the one-dimensional arrays in a direction opposite to a direction in which the sheet specimen is transported (abstract). More specifically, IMURA et al. teach of the light receiving systems having a controller/processor which calculates a calibration factor (paragraph 0077-0078). It would have been obvious to one of ordinary skill in the art to calculate a calibration factor as is done in IMURA in the method of PUGIA due to the need in the art for better calibration/imaging of color samples in multidimensional arrays (IMURA, paragraph 0008-0009). 

With respect to Claim 22, PUGIA et al. teach of moving the assay/pad (paragraph 0041), (see claim 1 for the detecting through calculating steps), and of (position correction factor)/read positions.  Also, PUGIA et al. teach of the optical signal including a red, green, and blue components and of doing this for all regions of the images so can include multiple red, green, or blue components since red/blue/green is analyzed for a plurality of columns(paragraph 0034, 0057-0060) and of making multiple measurements.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of PROFITT in US 20110223673, and BOGER in US 4526753 used in parent case 14/383160 is still considered relevant, but is not needed for the instant rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (571)270-5542.  The examiner can normally be reached on 9-5 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Examiner, Art Unit 1797